After a continuance for advisement, tbe opinion of the Court was drawn up by
Weston C. J.
The statute requires, that the answer from the overseers of the poor of a town, to whom notice has been given, that relief has been afforded to a pauper, whose settlement is alleged to be in their town, should be in writing. But an answer defective in form or substance, may be accepted, and the objections which might otherwise be raised against it, waived. This has been held in Embden v. Augusta, 12 Mass. R. 307 ; Shutesbury v. Oxford, 16 ib. 102; and in York v. Penobscot, 2 Greenl. 1. In all these cases, the waiver of objections, deduced by fair implication, to defective notices, was made by the overseers of the poor of the towns notified.
They are in regard to the poor, the authorized agents of their respective towns. And as such, they direct suits to be brought or defended, and negotiate with other towns, in reference to claims of this description. Not indeed with unlimited powers; for they cannot by thek acts or admissions, change the settlement of a pauper. Peru v. Turner, 1 Fairf. 185; but their authority extends to the adjustment of all claims of this sort, and to all preliminary proceedings. And in the discharge of these duties, a promise made by them, in behalf of their towns, is binding. Belfast v. Leominster, 1 Pick. 123.
In the case of the town of Hanover v. Eaton & al. 3 N. H. Rep. 38, it was held that the selectmen of a town, being ex officio overseers of the poor, may bind the town, by a contract, not to take advantage of any defects in a notice, given by another town, that a pauper has been relieved.
In this case, the overseers of the poor of the towns, now litigating, communicated officially, in regard to the support of the pauper in controversy. The notice and answer were preliminary to the *185suit, prosecuted under the direction of the overseers of Unity. They were advised by the answer, that the overseers of Thorndike stood upon their rights, and denied the settlement of the pauper to be in their town. Tire overseers of Unity could have derived no benefit from a written answer; and they expressly and directly waived it. They may indeed be said to have prevented one from being written. And upon the facts, we are of opinion, that the plaintiffs ought not to bo permitted, to take advantage of an objection, waived by their authorized agents.

^Exceptions overruled.